OPINION
By THE COURT.
This is an action wherein the relator is seeking a writ prohibiting the Hon. Ralph J. Bartlett, a Judge of the Common Pleas Court, from modifying a former restraining order issued by another member of the same court.
The respondent has filed a demurrer to the petition for the reason that it does not state facts which show a cause of action. The Court of Common Pleas is a court of general jurisdiction with inherent power to pass upon its own jurisdiction. Should the court act erroneously in the exercise of the same, prohibition is not the proper remedy but relief may be had only by appeal. The rule of law applicable is well defined *376in State, ex rel. v. Brough, 94 Oh St 115, the first paragraph of the syllabus of which provides:
• “The writ of prohibition is an extraordinary legal remedy whose object is to prevent a court or tribunal of peculiar, limited or inferior power from assuming jurisdiction of a matter beyond its cognizance. The writ cannot be made to serve the purpose of a writ of error to correct mistakes of the lower court in deciding questions of law within its jurisdiction.”
The demurrer will be sustained and the action dismissed at plaintiff’s costs.
BRYANT & MILLER, JJ, concur.
PETREE, PJ, not participating.